NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                  HOLLI MEADOWS, Petitioner/Appellee,

                                        v.

                ANTHONY JEFFERS, Respondent/Appellant.

                           No. 1 CA-CV 16-0517 FC
                                FILED 9-26-2017


           Appeal from the Superior Court in Maricopa County
                          No. FC 2015-093570
              The Honorable Stephen M. Hopkins, Judge

                                  AFFIRMED


                                   COUNSEL

Gillespie, Shields, Durrant & Goldfarb, Mesa
By Mark A. Shields
Counsel for Respondent/Appellant

Ellsworth Family Law, PC, Mesa
By Steven M. Ellsworth, Glenn D. Halterman
Counsel for Petitioner/Appellee
                           MEADOWS v. JEFFERS
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Margaret H. Downie joined.


C A M P B E L L, Judge:

¶1           Anthony Jeffers (“Father”) appeals portions of the family
court’s decree of dissolution of marriage (“decree”) and the judgment in
favor of Holli Meadows (“Mother”) for attorney fees. For the following
reasons, we affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2             Mother petitioned for dissolution of marriage in 2015. After
trial, the family court entered a decree of dissolution. Specific to this appeal,
the decree divided all community debt, allocated responsibility for
uninsured medical expenses, and awarded Mother attorney fees and costs
under Arizona Revised Statutes (“A.R.S.”) section 25-324(A). The decree
did not address Father’s request for attorney fees under A.R.S. § 25-408(J).
The court affirmatively denied any relief sought not expressly addressed in
the decree.

                                DISCUSSION

I.     Division of Student Loan Debt

¶3             Father argues the family court’s division of community debt
was inequitable. In a dissolution proceeding, the family court must divide
the community property equitably, “though not necessarily in kind.” A.R.S.
§ 25-318(A). “Equitable” is a concept of fairness “dependent upon the facts
of particular cases.” Toth v. Toth, 190 Ariz. 218, 221 (1997). “In determining
an equitable division, the family court has broad discretion in the specific
allocation of individual . . . liabilities.” In re Marriage of Flowers, 223 Ariz.
531, 535, ¶ 14 (App. 2010). Accordingly, this court reviews division of
community debt for an abuse of discretion. Id.

¶4            Both parties incurred student loan obligations over the course
of their marriage. According to the record, on the date of trial Mother owed
$15,547.94 and Father owed $74,477.40 in student loans. “A debt incurred
by a spouse during marriage is presumed to be a community obligation


                                       2
                           MEADOWS v. JEFFERS
                            Decision of the Court

. . . .” Hrudka v. Hrudka, 186 Ariz. 84, 91-92 (App. 1995), superseded by statute
on other grounds, A.R.S. § 25-324, as recognized in Myrick v. Maloney, 235 Ariz.
491, 494, ¶ 8 (App. 2014). Father has a master’s degree and makes over
$8,000 per month. Mother has a cosmetology license and makes
approximately $2,000 per month.1 The family court assigned each student
loan balance to the party who will ultimately benefit from the loan. On the
record presented, the family court did not abuse its discretion in dividing
the community debt.

II.     Attorney Fees

        A.    Father’s Request Under A.R.S. § 25-408(J)

¶5             We review a family court’s denial of a request for an award of
attorney fees for an abuse of discretion. In re Marriage of Williams, 219 Ariz.
546, 548, ¶ 8 (App. 2008). We construe statutes de novo. Murray v. Murray,
239 Ariz. 174, 176, ¶ 5 (App. 2016).

¶6             Father requested fees under A.R.S. § 25-408(J), which allows a
court to assess attorney fees only “if the court finds that the parent has
unreasonably denied, restricted or interfered with court-ordered parenting
time.” (Emphasis added.) The family court did not make this finding. In
fact, the family court specifically found Mother’s actions in denying Father
temporary access to allow an investigation by the Department of Child
Safety were reasonable under the circumstances. Additionally, Mother
testified that Father “conceded to letting [one child]” miss visits when the
child “voiced his frustration and concern about going [to Father’s house].”
Therefore, Father’s contention that Mother had interfered with parenting
time was not supported by the record. Accordingly, the court did not abuse
its discretion in declining to award fees under A.R.S. § 25-408(J).

        B.    Mother’s Request Under A.R.S. § 25-324(A)

¶7             This statute authorizes that a court “from time to time, after
considering the financial resources of both parties . . . may order a party to
pay a reasonable amount to the other party for the costs and expenses of
maintaining or defending any proceeding under this chapter.” A.R.S. § 25-
324(A). We review an award of attorney fees under this statute for an abuse
of discretion. Myrick, 235 Ariz. at 494, ¶ 6.


1       Mother has a degenerative disc disease that limits her ability to
work.



                                       3
                          MEADOWS v. JEFFERS
                           Decision of the Court

¶8             Here, the family court awarded fees based on the disparity of
financial resources between the parties and because neither party acted
unreasonably in the dissolution proceeding.2 See Magee v. Magee, 206 Ariz.
589, 591 n.1, ¶ 8 (App. 2004). Moreover, in a detailed judgment, the family
court addressed and disposed of Father’s objections to the affidavit of
attorney fees and costs. Accordingly, the family court acted within its
discretion in granting Mother’s request for attorney fees and cost.

III.   Uninsured Medical Expenses

¶9             There is no dispute that while the case was pending, Father
incurred expenses relating to the children’s uninsured healthcare costs.
Father argues that the decree was silent regarding outstanding uninsured
medical expenses, but that is not the case. The family court ordered child
support obligations under the decree, including uninsured medical costs,
to be retroactive to June 1, 2015, the date Mother filed the petition for
dissolution of marriage. Support “. . . includes medical insurance coverage
. . . and uncovered medical costs.” A.R.S. § 25-500(9). The decree the family
court entered divides the responsibility for the children’s uninsured
medical expenses. Thus, the decree addressed the payment of uninsured
medical expenses, the timeframe for tender of the bills to the other party,
and the time limits for payment.

¶10           Additionally, Father did not present the family court with any
evidence that after the decree was entered he tendered bills for the expenses
to Mother, or that she refused to pay her share. In fact, Mother concedes
that the outstanding uninsured medical expenditures are accurate and
acknowledges her obligations under the decree.

                              CONCLUSION

¶11          For the foregoing reasons, we affirm the judgment of the
superior court. Both sides have requested an award of attorney fees on
appeal. We deny Jeffers’ request because he has not prevailed. In the




2      “[The Court Finds] that there is substantial disparity of financial
resources between the parties. Because of the disparity, Father has
considerably more resources available to contribute toward Mother’s
attorney fees and costs.”


                                     4
                        MEADOWS v. JEFFERS
                         Decision of the Court

exercise of our discretion, and upon compliance with ARCAP 21, we grant
Mother’s request under A.R.S. § 25-324(A) for attorney fees and costs
incurred on appeal.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      5